Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is to be noted that claims 10-14 are different from claim 1 whereby the preamble is to a final product and therefore does not materially depend on the specifics of a precursor to conclude allowability. The record does not clearly show unexpected results of a final product based upon a precursor and processing selection and therefore is not allowable at this time even if claim 1 is found allowable. Claims 10-19 would need to be canceled to place claim 21 into claim 1 as allowable. 

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
Applicant is encouraged to utilize the AFCP 2.0 program/interview with examiner in order address the arguments presented herein. 
Applicant argues the doublet peak of the prior art. Examiner acknowledges that the attorney accurately states the instant invention calls a doublet peak at 19.50 to be attributed to a cobalt oxyhydroxide whereas the prior art Grey states the doublet peak at 19.5o to be attributed to cobalt hydroxide. The fact remains that the doublet peak at 19.5o is taught by the prior art. In examiner’s rejection, it is noted that a doublet peak exists at 19.5o but does not recite the tie of material to the specific XRD region. 
O and a material B having a peak at about 38.5O where the prior art recites a material B having a double peak at 19.5O and a material A having a peak at about 38.5o. It seems that the analysis of the XRD of the instant claim or of the prior art was recorded inaccurately as they appear to be the same precursor material utilized to form a cathode. The claims cannot be allowed at this time because the data appears to be within the claimed scope, just flipped. If applicant files a declaration/affidavit in an AFCP 2.0 program stating that the results of the prior art and the instant application are more than just being coincidently flipped, with scientific rationale as to why the data appears to just be incorrectly attributing the peak to materials, the precursor claims would be considered for allowability over the prior art of record. Attorney arguments cannot take the place of evidence where evidence is required.
Applicant’s arguments include “a reducing agent”. Such material is not considered for patentability as such element is not positively recited in the instant claim. If a reducing agent is required to control the XRD locations, such limitation should be positively recited. 
Applicant argues a spherical particle. This limitation is taught by Kaseda which is relied upon for altering the specific precursor dimensions. Altering a particle to have the tap density and particle diameter is sufficient disclosure in the previous rejection to read on applicant’s “spherical”. This argument is moot as the crux of patentability relies on the XRD discussion above as the state of spherical is not directly attributed to the doublet peak of the instant claim. 
Applicant argues the prior art does not teach a “composite cathode active material precursor”. The limitation is met if at any point of adding individual ingredients, mid-processing, or just before final product, the claimed recitation is met. The prior art recites that the materials are measured and existing in the same embodiment during processing. 
Kaseda is not relied upon for the material selection, but for the particle specifics. Applicant argues the tap density is not taught. An issue arises with a pre-cursor in that is variable along time. If at 
Claims 10-14 do not require the specifics of the precursor whereby applicant has not shown on the record criticality or unexpected results for a product formed by the instant precursor and a final product having the same material makeup, formed with a materially different precursor, wherein the instant claimed precursor has unexpected results. It is maintained that the examiner has a cathode comprising a lithium-cobalt-oxide material and that is sufficient to read on the claims as presented since unexpected results are not shown. The analysis for this is similar to how a final product structure claim is not beholden to a specific method even if positively recited (Product by process). The final product of the instant invention needs to be materially distinct and patentable over every Lithium-Cobalt-Oxygen cathode; such disclosure is not made on the record. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al (PGPUB 2009/0117471) and further in view of Kaseda et al (PGPUB 2016/0006031).
Claim 1: Grey teaches a method for synthesizing a lithium transition metal oxide nanostructure for use in cathode materials LiCoO2 [Abstract; 0027]. The precursors comprise cobalt hydroxides [0031] and oxidation thereof [0033] whereby a stage of CoOOH and Co(OH)2 is present [0035]. The prior art teaches the claimed XRD limitations: 


    PNG
    media_image1.png
    733
    667
    media_image1.png
    Greyscale

Grey is silent to teach the average particle diameter and the tap density.
Kaseda teaches a positive (cathode) electrode for use in a non-aqueous electrolyte secondary battery [Abstract]. The cathode is taught to comprise an average particle diameter of the primary particle to be 0.9µm [0016]. The tap density of the cathode is taught to be more than 2.3g/cm3 [0061]. 
The tap density of the composite cathode active material precursor is directly related to the proportion of primary particles to secondary particles and the sizes of each. Kaseda teaches the optimization of the particle sizes for primary particles and secondary particles in order to achieve improved cycle characteristics whereby the tap density of the intermediate product would be adjusted and overlap with the claimed range upon the discovery of the overarching goal as set by Kaseda.
Claim 8-9: Grey is silent to teach the particle sizes.
Kaseda teaches the average particle diameter of the secondary particles to be 5-20µm, more preferably 5-15µm [0030]. The range of the prior art overlaps that of the instant claimed range. It is interpreted that the precursor material of Grey would be obviated to form into the intermediate product having particle sizes as taught by Kaseda. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the precursor and thereby the final product of Grey to include control of the particle size of the precursor as taught by Kaseda in order to improve the improve the cycle characteristics [0009].
Claim 10: Grey teaches the utilization of the precursor to form a cathode active material [0003]. 
Claim 11: Grey teaches the utilization of the precursor to form a cathode active material [0003]. The specific method steps of formation do not positively recite structural limitations that define the instant structure to be patentably distinct from that of the prior art. Additionally, a heating step is performed [Fig 8].

Kaseda teaches a positive (cathode) electrode for use in a non-aqueous electrolyte secondary battery [Abstract]. The cathode is taught to comprise an average particle diameter of the primary particle to be 0.9µm [0016]. The tap density of the cathode is taught to be more than 2.3g/cm3 [0061]. Kaseda teaches the utilization of primary and secondary particles in order to improve the packing density of the electrode precursor. It is interpreted that the precursor material of Grey would be obviated to form into the intermediate product having particle sizes as taught by Kaseda. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the precursor and thereby the final product of Grey to include control of the particle size of the precursor as taught by Kaseda in order to improve the improve the cycle characteristics [0009]. 
The density of the cathode active material precursor is directly related to the proportion of primary particles to secondary particles and the sizes of each. Kaseda teaches the optimization of the particle sizes for primary particles and secondary particles in order to achieve improved cycle characteristics whereby the tap density of the intermediate product would be adjusted and overlap with the claimed range upon the discovery of the overarching goal as set by Kaseda.
Claim 14: Grey teaches a battery formed with the improved structure [0003]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723